Exhibit 10.3

 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) made as of March 11, 2016
(the “Effective Date”), by and between MERIDIAN WASTE SOLUTIONS, INC., a New
York corporation, with offices at 12540 Broadwell Road, Suite 2104, Milton,
Georgia 30004 (hereinafter called the “Company”), and Walter H. Hall, Jr., an
individual (hereinafter called the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to employ the Executive to perform services for the
Company, and the Executive desires to perform such services, on the terms and
conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.
EMPLOYMENT
 
The Company agrees to employ the Executive, and the Executive agrees to serve
the Company in an executive capacity upon the terms and conditions hereinafter
set forth.
 
2.
TERM
 
The term of this Agreement is for a period of thirty-six (36) months, beginning
on the Effective Date (the “Initial Term”). This Agreement is automatically
renewable for successive terms of twelve (12) months (each a “Renewal Term”).
For purposes of this Agreement, the Initial Term and any Renewal Term are
hereinafter collectively referred to as the “Term.” The Board shall provide
Executive with written notice of non-renewal at least sixty (60) days before the
end of the Term.
 
3.            COMPENSATION
 
(a) Base Salary. Beginning effective upon the Company closing on acquisitions in
the aggregate amount of not less than $35,000,000 since the date hereof, the
Company agrees to pay the Executive during the Term hereof a salary at
the annual rate of Three Hundred Thousand Dollars ($300,000). All salary, bonus,
or other compensation payable to the Executive shall be subject to the customary
withholding, FICA, medical and other tax and other employment taxes and
deductions as required by federal, state and local law with respect to
compensation paid by an employer to an employee. The Board of Directors and any
committees thereof shall perform an annual review of Executive’s salary based on
a review of Executive’s performance of his duties and the Company’s other
compensation policies.
 
 

 
(b) Incentive Bonus.
(i) Cash. In addition to the foregoing salary, Executive shall be eligible for
an annual cash incentive bonus (“Cash Incentive Bonus”) in the amount of One
Hundred Seventy-Five Thousand Dollars ($175,000), or such other amount as shall
be determined based on the review and recommendation of the Board of Directors
in accordance with criteria determined by the Board of Directors. The Cash
Incentive Bonus shall be payable annually in cash and/or equity, at the election
of the Executive.
(ii) Equity. In addition to the foregoing, during each calendar year of this
Agreement, Executive shall be entitled to an annual bonus, payable in restricted
common stock of the Company in accordance with the Company’s 2016 Equity and
Incentive Plan, based upon (i) acquisitions by the Company or its subsidiaries
of substantially all the assets of existing businesses or of controlling
interests in existing business entities (ii) equity or debt financings
(collectively, the “Major Transactions”). The bonus shall be calculated as of
January 15th of each year of this Agreement based upon the Major Transactions
which took place in the immediately preceding calendar year. The bonus shall be
calculated as follows: The dollar value of the bonus shall be calculated by
multiplying the sum of the purchase prices and/or proceeds of all Major
Transactions during the immediately preceding year by .02. The dollar value of
such bonus shall then be divided by the average closing bid price of the common
stock of the Company (the “Common Stock”) in the principal market on which the
Common Stock is traded, for the five (5) consecutive trading days ending on the
last trading day of the previous calendar year. The resulting calculation shall
be the number of restricted common shares of the Company which shall be issued
to the Executive. The calculations described above shall be made by no later
than January 15th of the year following the calendar year for which the
calculations are based and the shares shall be issued to the Executive within 15
days of the calculation having been completed.
(c) Equity Grant. The Company agrees to issue to Executive Two Million
(2,000,000) restricted shares of the Company’s common stock (the “Initial
Shares”) as of the effective date hereof, subject to the recoupment provisions
set forth in Section 7(f) hereof.
 
4.            DUTIES
 
The Executive is hereby employed as President and Chief Operating Officer of the
Company and shall perform the following services in connection with the general
business of the Company:
 
(a)           Duties as President and Chief Operating Officer. Executive shall
have such duties, responsibilities and authority as are commensurate and
consistent with the positions of President and Chief Operating Officer of a
company and as may, from time to time, be assigned to him by the Board of
Directors or the Chief Executive Officer. Executive shall report directly to the
Board of Directors and the Chief Executive Officer. During the Term, Executive
shall devote his full business time and efforts to the performance of his duties
hereunder, except as may be otherwise authorized by the Board. The Executive
will comply and be bound by the Company’s written operating policies, procedures
and practices from time to time in effect during Executive’s employment.
Executive represents and warrants that he is free to enter into and fully
perform this Agreement and the agreements referred to herein without breach of
any agreement or contract to which he is a party or by which he is bound.
 

 
(b)           Compliance. The Executive hereby agrees to observe and comply with
such reasonable rules and regulations of the Company as may be duly adopted from
time to time by the Company's Chief Executive Officer and Board of Directors and
otherwise to carry out and perform those orders, directions and policies stated
to him from time to time, either as specified in the minutes of the proceedings
of the Board of Directors of the Company or otherwise in writing that are
reasonably necessary and appropriate to carry out his duties hereunder. Such
orders, directions and policies shall be legal and shall be consistent with the
Executive's position as President and Chief Operating Officer.
 
5.            EXTENT OF SERVICES
 
The Executive agrees to serve the Company faithfully and to the best of his
ability and shall devote his full time, attention and energies to the business
of the Company during customary business hours, except as may be otherwise
authorized by the Board. The Executive agrees to carry out his duties in a
competent and professional manner and to at all times promote the best interests
of the Company. The Executive shall not, during the Term of his employment
hereunder, engage in any other business, whether or not pursued for profit.
Nothing contained herein shall be construed as preventing the Executive from
investing in any other business or entity which is not in competition with the
business of the Company. Nothing contained herein shall be construed as
preventing the Executive from (1) engaging in personal business affairs and
other personal matters, (2) serving on civic or charitable boards or committees,
or (3) serving on the board of directors of companies that do not compete
directly or indirectly with the Company, provided however, that none of such
activities materially interferes with the performance of his duties under this
Agreement and provided further that the Board of Directors approves of each such
proposed appointment which approval shall not be unreasonably withheld.
 
6.            BENEFITS AND EXPENSES
 
During the Term, Executive shall be entitled to, and the Company shall provide,
the following benefits in addition to those specified in Section 3:
 
(a)           Vacation. Beginning on March 1, 2016, the Executive shall be
entitled to four (4) weeks’ vacation in each twelve (12) month period during the
Term. Vacation may be taken at such time(s) as Executive may determine provided
that such vacation does not interfere with the Company's business operations.
The Executive must use his vacation in any event by May 31 of the year next
following the year in which the vacation accrues or such vacation time shall
expire. The Executive shall not be entitled to compensation for unused vacation
except that, upon termination of his employment and so long as it is consistent
with section 7 herein, the Company shall pay to the Executive for all of his
accrued, unexpired vacation time. The Executive shall accrue 1.66 vacation days
per month beginning on March 1, 2016.
 
(b)           Expense Reimbursement. The Company shall reimburse the Executive
upon submission of vouchers or receipts for his out-of-pocket expenses for
travel, entertainment, meals and the like reasonably incurred by him pursuant to
his employment hereunder in accordance with the general policy of the Company as
adopted by its Board of Directors from time to time.
 
 

 
(c)           Health Insurance. The Company shall provide the Executive with
health insurance in the coverages consistent with those provided to other
similarly situated executives of the Company.
 
(d)           Disability Insurance. If the Company maintains disability
insurance, then the Company shall provide a disability policy for the Executive
comparable to the policies in force for other similarly situated executives in
the Company.
 
(e)           Other Benefits. The Company shall provide to the Executive the
same benefits it makes available to other similarly situated executives of the
Company as determined from time to time by the Board of Directors.
 
7. TERMINATION; DISABILITY; RESIGNATION; TERMINATION WITHOUT CAUSE
 
(a)           Termination for Cause. The Company shall have the right to
terminate the Executive's employment hereunder:
 
(1)           For Cause upon such termination, Executive shall have no further
duties or obligations under this Agreement (except as provided in Section 8) and
the obligations of the Company to Executive shall be as set forth below. For
purposes of this Agreement, “Cause” shall mean:
 
(A)           Executive’s indictment or conviction of a felony or any crime
involving moral turpitude under federal, state or local law;
 
(B)           Executive’s failure to perform (other than as a result of
Executive's being Disabled), in any material respect, any of his duties or
obligations under or in accordance with this Agreement for any reason whatsoever
and the Executive fails to cure such failure within ten business days following
receipt of notice from the Company;
 
(C)           Executive commits any dishonest, malicious or grossly negligent
act which is materially detrimental to the business or reputation of the
Company, or the Company’s business relationships, provided, however, that in
such event the Company shall give the Executive written notice specifying in
reasonable detail the reason for the termination;
 
(D)           Any intentional misapplication by Executive of the Company’s funds
or other material assets, or any other act of dishonesty injurious to the
Company committed by Executive; or
 
(E)           Executive’s use or possession of any controlled substance or
chronic abuse of alcoholic beverages, which use or possession the Board of
Directors reasonably determines renders Executive unfit to serve in his capacity
as a senior executive of the Company.
 
 

 
In the event the Company terminates the Executive's employment for cause, then
the Executive shall be entitled to receive through the date of termination: (1)
his base salary as defined in Section 3(a) hereof; and (2) the benefits provided
in Section 6 hereof including all accrued but unpaid vacation.
 
(b)           Disability. The Company shall have the right to terminate the
Executive's employment hereunder:
 
(1)           By reason of the Executive's becoming Disabled for an aggregate
period of ninety (90) days in any consecutive three hundred sixty (360) day
period (the “Disability Period”).
 
(A)           “Disabled” as used in this Agreement means that, by reason of
physical or mental incapacity, Executive shall fail or be unable to
substantially perform the essential duties of his employment with or without
reasonable accommodation.
 
(B)           In the event Executive is Disabled, during the period of such
disability he shall continue to receive his base compensation in the amount set
forth in Section 3(a) hereof, which base compensation shall be reduced by the
amount of all disability benefits he actually receives under any disability
insurance program in place with the Company until the first to occur of (1) the
cessation of the Disability or (2) the termination of this Agreement by the
Company. During the period of Disability and prior to termination, the Executive
shall continue to receive the benefits provided in Section 6 hereof.
 
(C)           For the purposes of this Section 7(b), any amounts to be paid to
Executive by the Company pursuant to subsection (B) above, shall not be reduced
by any disability income insurance proceeds received by him under any disability
insurance policies owned or paid for by the Executive.
 
           (D)                                
If the Executive is terminated at the end of the Disability Period, then the
Executive shall receive through the date of termination: (1) his base salary as
defined in Section 3(a) hereof; and (2) the benefits provided in Section 6
hereof including all accrued but unpaid vacation.
 
(c)           Death. The Company's employment of the Executive shall terminate
upon his death and all payments and benefits shall cease upon such date
provided, however, that under this Agreement the estate of such Executive shall
be entitled to receive through the date of termination (1) his base salary as
defined in Section 3(a) hereof and (2) the benefits provided in Section 6 hereof
including all accrued but unpaid vacation.
 
(d)           Termination by the Executive for Good Reason.
 
 

 
The Executive may elect, by written notice to the Company, such notice to be
effective immediately upon receipt by the Company, to terminate his employment
hereunder if:
 
(1)           The Company sells all or substantially all of its assets and the
Executive is not retained or otherwise has his employment terminated;
 
(2)           The Company merges or consolidates with another business entity in
a transaction immediately following which the holders of all of the outstanding
shares of the voting capital stock of the Company own less than a majority of
the outstanding shares of the voting capital stock of the resulting entity
(whether or not the resulting entity is the Company); provided, however, that
the Executive shall not be permitted to terminate his employment under this
subsection unless he notifies the Company in writing that he does not approve of
the directors selected to serve on the Board after the merger or similar
transaction described herein;
 
(3)           More than fifty (50%) percent of the outstanding shares of the
voting capital stock of the Company are acquired by a person or group (as such
terms are used in Section 13(d) of the Securities Exchange Act of 1934, as
amended), which person or group includes neither the Executive nor the holders
of the majority of the outstanding shares of the voting capital stock of the
Company on the date hereof; provided, however, that the Executive shall not be
permitted to terminate his employment under this subsection unless he notifies
the Company in writing that he does not approve of the directors selected to
serve on the Board after the merger or similar transaction described herein;
 
(4)            The Company defaults in making any of the payments required under
this Agreement and said default continues for a one hundred eighty (180) day
period after the Executive has given the Company written notice of the payment
default.
 
 If the Executive elects to terminate his employment hereunder pursuant to this
Section 7(d), then (1) the Company shall continue to pay to the Executive his
salary as provided in Section 3(a) hereof through the end of the current Term;
(2) the Company shall continue to provide to the Executive the benefits provided
in Section 6 hereof through the end of the current Term; and (3) all of the
options granted to the Executive hereunder to purchase shares of the common
stock of the Company shall vest immediately and the term of the option shall
continue for the period specified in the option had the employment of the
Executive not been so terminated.
 
(e)           Resignation. If the Executive voluntarily resigns during the Term
of this Agreement or any Renewal Term other than pursuant to Section 7(d)
hereof, then all payments and benefits shall cease on the effective date of
resignation, provided that under this Agreement the Executive shall be entitled
to receive through the date of such resignation (1) his base salary as defined
in Section 3(a) hereof and (2) the benefits provided in Section 6 hereof
including all accrued but unpaid vacation.
 
(f)           Recoupment of Initial Shares. If Executive’s employment is
terminated (i) by the Company for Cause, (ii) by Executive breaching this
Agreement for any reason whatsoever, or (iii) by Executive without Good Reason,
then the following percentages of Initial Shares shall be subject to immediate
recoupment by the Company:
 
 

 
 
Termination Date
Percentage of Initial Shares Subject to Recoupment
From Effective Date through June 30, 2016
90%
July 1, 2016 through June 30, 2017
66%
July 1, 2017 through March 1, 2019
33%

 
For the avoidance of doubt, if Executive is employed under this Agreement on
July 1, 2017, this Section 7(f) shall no longer be in effect and Executive’s
Initial Shares shall not be subject to recoupment by the Company. In addition,
this Section 7(f) shall not subject any other compensation given to the
Executive under Section 3(a) or 3(b) hereof to recoupment by the Company.
 
8.           CONFIDENTIALITY; RESTRICTIVE COVENANTS; NON COMPETITION
 
(a)           Non-Disclosure of Information.
 
(1)           The Executive recognizes and acknowledges that by virtue of his
position as a key executive, he will have access to the lists of the Company's
vendors, suppliers, financing sources, advertisers and customers, financial
records and business procedures, personnel, software, practices, plans,
strategy, and other unique business information and records (collectively
“Proprietary Information”), as same may exist from time to time, and that they
are valuable, special and unique assets of the Company's business. The Executive
also may develop on behalf of the Company a personal acquaintance with the
present and potential future clients and customers of the Company, and the
Executive’s acquaintance may constitute the Company’s sole contact with such
clients and customers.
 
(2)           The Executive will not, without the prior written consent of the
Company, during the Term of his employment or any time thereafter, except as may
be required by competent legal authority or as required by the Company to be
disclosed in the course of performing Executive’s duties under this Agreement,
disclose trade secrets or other confidential information about the Company,
including but not limited to Proprietary Information, to any person, firm,
corporation, association or other entity for any reason or any purpose
whatsoever or utilize such Proprietary Information for his own benefit or the
benefit of any third party; .provided, however, that nothing contained herein
shall prohibit the Executive from using his personal acquaintance with any
clients or customers of the Company at any time in a manner that is not
inconsistent with their remaining as clients or customers of the Company.
 
(3)           All equipment, records, files, memoranda, computer print-outs and
data, reports, correspondence and the like, relating to the business of the
Company which Executive shall use or prepare or come into contact with shall
remain the sole property of the Company. The Executive shall immediately turn
over to the Company all such material in Executive's possession, custody or
control at such time as this Agreement is terminated.
 
(4)           “Proprietary Information” shall not include information that was a
matter of public knowledge on the date of this Agreement or subsequently becomes
public knowledge other than as a result of having been revealed, disclosed or
disseminated by Executive, directly or indirectly, in violation of this
Agreement.
 
 

 
(b)           Non-Solicitation. The Executive covenants and agrees that during
the term of his employment, and for a two (2) year period immediately following
the end of the Term of or earlier termination of this Agreement, regardless of
the reason therefor, the Executive shall not solicit, induce, aid or suggest to:
(1) any employee to leave such employ, (2) any contractor, consultant or other
service provider to terminate such relationship, or (3) any customer, agency,
vendor, or supplier of the Company to cease doing business with the Company.
 
(c)           Non-Competition. For purposes of this Section 8(c) the parties
agree that the “business of the Company” shall be defined to refer to the solid
waste industry, including hauling and landfill operations.
 
The Executive covenants and agrees that during the Term, Executive shall not
engage in any activity or render service in any capacity, directly or
indirectly, (whether as principal, director, officer, investor, employee,
consultant or otherwise) for or on behalf of any person or persons or entity in
the United States or anywhere else in the world if such activity or service
directly or indirectly involves or relates to any (1) business which is in
competition with the business of the Company or (2) other business acquired or
begun by the Company during the period of the Executive’s employment hereunder
but in the latter event only if the Executive was directly involved in the
operation of such other business. It is understood and agreed that nothing
herein contained shall prevent the Executive from engaging in discussions
concerning business arrangements to become effective upon the expiration of the
term of this covenant not to compete.
 
(d)           Enforcement. In view of the foregoing, the Executive acknowledges
and agrees that it is reasonable and necessary for the protection of the good
will, business, trade secrets, confidential information and Proprietary
Information of the Company that he makes the covenants in this Section 8 and
that the Company will suffer irreparable injury if the Executive engages in the
conduct prohibited by Section 8 (a), (b) or (c) of this Agreement. The Executive
agrees that upon a breach, threatened breach or violation by him of any of the
foregoing provisions of this Section 8, the Company, in addition to all other
remedies it may have including an action at law for damages, shall be entitled
as a matter of right to injunctive relief, specific performance or any other
form of equitable relief in any court of competent jurisdiction without being
required to post bond or other security and without having to prove the
inadequacy of the available remedies at law, to enjoin and restrain the
Executive and each and every other person, partnership, association, corporation
or organization acting in concert with the Executive, from the continuance of
any action constituting such breach. The Company shall also be entitled to
recover from the Executive all of its reasonable costs incurred in the
enforcement of this Section 8 including its reasonable legal fees. The Executive
acknowledges that the terms of Section 8(a), (b) and (c) are reasonable and
enforceable and that, should there be a violation or attempted or threatened
violation by the Executive of any of the provisions contained in these
subsections, the Company shall be entitled to relief by way of injunction,
specific performance or other form of equitable relief. In the event that any of
the foregoing covenants in Sections 8 (a), (b) or (c) shall be deemed by any
court of competent jurisdiction, in any proceedings in which the Company shall
be a party, to be unenforceable because of its duration, scope, or area, it
shall be deemed to be and shall be amended to conform to the scope, period of
time and geographical area which would permit it to be enforced.
 
 

 
(e)           Independent Covenants. The Company and the Executive agree that
the covenants contained in this Section 8 shall each be construed as a separate
agreement independent of any of the other terms and conditions of this
Agreement, and the existence of any claim by the Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense by the Executive to the Company’s enforcement of any of the covenants of
this Section 8.
 
9. DISCLOSURE AND ASSIGNMENT OF RIGHTS.
 
(a)           Disclosure. The Executive agrees that he will promptly assign to
the Company or its nominee(s) all right, title and interest of the Executive in
and to any and all ideas, inventions, discoveries, secret processes, and methods
and improvements, together with any and all patents or other forms of
intellectual property protection that may be obtainable in connection therewith
or that may be issued thereon, such as trademarks, service marks and copyrights,
in the United States and in all foreign countries, which the Executive may
invent, develop, or improve or cause to be invented developed or improved, on
behalf of the Company while engaged in Company related decisions, during the
Term or within six (6) months after the Term or earlier termination of this
Agreement, which are or were related to the scope of the Company’s business or
any work carried on by the Company or to any problems and projects specifically
assigned to the Executive. All works and writings which relate to the Company’s
business are works for hire under the Copyright Act, and any and all copyrights
therefor shall be placed in the name of and inure to the benefit of the Company.
 
(b)           Assignment of Interest. The Executive agrees to disclose
immediately to duly authorized representatives of the Company any ideas,
inventions, discoveries, processes, methods and improvements covered by the
terms of this Section 9 and to execute, at the Company’s expense, all documents
reasonably required in connection with the Company’s application for appropriate
protection and registration under the federal and foreign patent, trademark, and
copyright law and the assignment thereof to the Company’s nominee (s). The
Executive hereby appoints the Company’s Chairman as true and lawful attorney in
fact with full powers of substitution and delegation to execute acknowledge and
deliver any such instruments and assignments, which the Executive shall fail or
refuse to execute or deliver.
 
10.            INDEMNIFICATION.
 
The Company shall indemnify the Executive to the maximum extent permitted under
the New York Business Corporation Law, or any successor thereto, and shall
promptly advance any expenses incurred by the Executive prior to the final
disposition of the proceeding to which such indemnity relates upon receipt from
the Executive of a written undertaking to repay the amount so advanced if it
shall be determined ultimately that the Executive is not entitled to indemnity
under the standards set forth in the New York Business Corporation Law or its
successor. The Company shall use commercially reasonable efforts to obtain and
maintain throughout the Term of the employment of the Executive hereunder
directors’ and officers’ liability insurance for the benefit of the Executive.
The indemnification obligations of the Company under this Section 10 shall
survive the termination of the Term or of this Agreement for any reason
whatsoever unless the Agreement is terminated for cause.
 
 

 
11.            NOTICES.
 
(a)           Any and all notices or other communications given under this
Agreement shall be in writing and shall be deemed to have been duly given on (1)
the date of delivery, if delivered in person to the addressee, (2) the next
business day if sent by overnight courier, or (3) three (3) days after mailing,
if mailed within the continental United States, postage prepaid, by certified or
registered mail, return receipt requested, to the party entitled to receive
same, at his or its address set forth below.
 
The Company:
 
Meridian Waste Solutions, Inc.
12540 Broadwell Road, Suite 2104
Milton, GA 30004
Attn: Jeffrey Cosman, CEO
 
If to the Executive:
 
Executive’s address specified above.
 
(b)           The parties may designate by notice to each other any new address
for the purposes of this Agreement as provided in this Section 11.
 
12.            MISCELLANEOUS PROVISIONS
 
(a)           This agreement represents the entire Agreement between the parties
and supersedes any prior agreement or understanding between them with respect to
the subject matter hereof. No provision hereof may be amended, modified,
terminated, or revoked except by a writing signed by all parties hereto.
 
(b)           This Agreement shall be binding upon parties and their respective
heirs, legal representatives, and successors. Subject to the provisions of
Section 7(d) hereof, the rights and interests of Company hereunder may be
assigned to (1) a subsidiary or affiliate of the Company or (2) a successor
business or successor business entity that is not a subsidiary or affiliate of
the Company without the Executive's prior written consent; provided, however,
that in either case the assignee continues the same business of the Company. The
rights, interests and obligations of Executive are non-assignable.
 
(c)           No waiver of any breach or default hereunder shall be considered
valid unless in writing and signed by the party against whom the waiver is
asserted, and no such waiver shall be deemed the waiver of any subsequent breach
or default of the same or similar nature.
 
(d)           If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall affect only such
provision and shall not in any manner affect or render invalid or unenforceable
any other severable provision of this Agreement, and this Agreement shall be
carried out as if any such invalid or unenforceable provision were not contained
herein.
 
 

 
(e)           The captions and headings contained in this Agreement are for
convenience only and shall not be construed as a part of this Agreement.
 
(f)           Wherever it appears appropriate from the context, each term stated
in this the singular or the plural shall include the singular and the plural.
 
(g)           The parties hereto agree that they will take such action and
execute and deliver such documents as may be reasonably necessary to fulfill the
terms of this Agreement.
 
(h)           The agreements and covenants set forth in Section 8 above shall
survive termination or expiration of this Agreement.
 
(i)           The Executive represents and warrants that he is not subject to
any prohibition or restriction, oral or written, preventing him from entering
into this Agreement and undertaking his duties hereunder.
 
(j)           The Executive acknowledges that he has consulted with counsel and
been advised of his rights in connection with the negotiation, execution and
delivery of this Agreement including in particular Section 8 of this Agreement.
 
13.            Governing Law. The Agreement shall be construed in accordance
with the laws of the State of New Jersey and any dispute under this Agreement
will only be brought in the state and federal courts located in the State of New
Jersey.
 
14.            Waiver of Jury Trail. THE EXECUTIVE HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
WITH RESPECT TO ANY LITIGATION BASED ON THIS AGREEMENT, OR ARISING OUT OF, UNDER
OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF OR BETWEEN ANY
PARTY HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE COMPANY ENTERING
INTO THIS AGREEMENT. THE COMPANY’S REASONABLE RELIANCE UPON SUCH INDUCEMENT IS
HEREBY ACKNOWLEDGED.
 
 

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the date first above written.
 
 
 
 
 
MERIDIAN WASTE SOLUTIONS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s / Jeffrey Cosman
 
 
 
 
 
Name: Jeffrey Cosman
 
 
 
 
 
Title: Chief Executive Officer
 

 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Walter H. Hall, Jr.
 
 
 
 
WALTER H. HALL, Jr., an individual
 

 
 
 
 
 
 
